MATHEWS, Justice.
This case is labeled “An Appeal from the Circuit Court in and for Dade County, Florida” and is from an order of said Court acting as an Appellate Court wherein a judgment of the Civil Court of Record was affirmed.
The statute provides for an appeal from the Civil Court of Record to the Circuit Court as an appellate court, F.S. Section 33.11, F.S.A. and provides for certiorari to this Court when the Circuit Court has rendered a judgment in any case appealed from the Civil Court of Record. F.S. Section 33.12, F.S.A.
It appears that the statute has been completely ignored as no attempt is made to comply with the terms of the. statute and rules with reference to certiorari. It further appears that the appellant is attempting to have two appeals instead of one.
Even if we could treat the so-called appeal as a petition for writ of certiorari, the record wholly fails to show that there has been any departure from the essential requirements of the law. Ross v. Calamia, 153 Fla. 151, 13 So.2d 916, and Terry v. Ferreria, Fla., 51 So.2d 426.
The appeal should be, and is hereby, dismissed sua sponte.
ROBERTS, C. J., and TERRELL and SEBRING, JJ., concur.